Citation Nr: 1824592	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-30 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for vasovagal syncope.


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from March 2009 to October 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which granted service connection for vasovagal syncope and assigned a noncompensable (zero percent) rating, effective October 29, 2011.

FINDING OF FACT

The Veteran has a confirmed diagnosis of vasovagal syncope with a history of near syncopal and syncopal episodes.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, but no higher, for vasovagal syncope have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.121, 4.124a, Diagnostic Codes 8199-8108, 8911 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and to Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board finds that VA does not have a duty to assist that was unmet.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

II. Initial Rating Claim

The Veteran contends that an initial compensable rating is warranted for service-connected vasovagal syncope.  For clarity, vasovagal syncope is defined as "a transient vascular and neurogenic reaction marked by pallor, nausea, sweating, bradycardia, and rapid fill in arterial blood pressure which, when below a critical level, results in loss of consciousness and characteristic electroencephalographic changes.  It is most often evoked by emotional stress associated with fear or pain."  Dorland's Illustrated Medical Dictionary 1818 (32d ed. 2012).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Generally, when an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.  

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: The first 2 digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved; the last 2 digits will be "99" for all unlisted conditions.  38 C.F.R. § 4.27.  In this regard, vasovagal syncope is a disorder of the neurological system or a convulsive disorder, and the RO has rated the Veteran's vasovagal syncope as noncompensably, or zero percent, disabling since October 29, 2011 under Diagnostic Code 8199-8108, analogous to narcolepsy.  38 C.F.R. § 4.124a, Diagnostic Code 8199-8108.  Narcolepsy, in turn, is rated as epilepsy, petit mal.  Id.  

Petit mal epilepsy is rated under the general rating formula for minor seizures.  38 C.F.R. § 4.124a, Diagnostic Code 8911.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  Id. Note (2).  In comparison, a major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness and is rated under the general rating formula for major seizures.  See id. Note (1); see also § 4.124a, Diagnostic Code 9810 (rating criteria for grand mal epilepsy).

Under the general formula for minor epileptic seizures, a 10 percent rating is warranted for a confirmed diagnosis of epilepsy with a history of seizures; a 20 percent rating is assigned for at least 2 minor seizures in the last six months; a 40 percent rating is assigned for an average of at least 5 to 8 minor seizures weekly; and an 80 percent rating is assigned for more than 10 minor seizures weekly.  Id., Diagnostic Code 8911.  When continuous medication is shown necessary for the control of epilepsy, the minimum evaluation will be 10 percent.  This rating will not be combined with any other rating for epilepsy.  Id., General Rating Formula For Major and Minor Epileptic Seizures, Note (1).  

As to the frequency of epilepsy, and by analogy vasovagal syncope episodes, competent, consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  The frequency of seizures should be ascertained under the ordinary conditions of life (while not hospitalized).  38 C.F.R. § 4.121.

By way of history, the Veteran's service records document he was medically discharged due to recurring vasovagal syncope interfering with his ability to safely perform his military duties as a fire protection journeyman.  On separation examination in October 2011, he denied current symptoms and stated he was "able to accommodate to prevent vasovagal syncope in everyday life."  He denied taking any medications.

The Veteran was afforded a VA examination in January 2012.  He reported having had three or four episodes of syncope in the past and described contemporaneous symptoms as feeling a "little lightheaded" and "black[ing] out for a few seconds."

During a VA general medical examination the following day in February 2012, the Veteran described a history of fainting while giving a speech in April 2010 and during a tilt examination in December 2010.  He indicated he was placed on profile for no strenuous activities until his medical discharge due to vasovagal syncope in October 2011.  He reported having "no recurrence of vasovagal syncope after leaving the military."

During a VA general medical examination in September 2012, he appeared well and in no apparent distress; his posture and gait were normal; and he was alert, oriented, and answered questions appropriately.  The examiner indicated a neurologic examiner would address the Veteran's vasovagal syncope in a separate report, but did comment that the Veteran was a full-time student and was not limited in activities of daily living by vasovagal syncope.  In October 2012, a reviewing VA neurologist opined that the Veteran's vasovagal syncope started in service, initially manifested by near syncopal or presyncopal episodes, and worsened while in service as a result of lifting heavy objects.

In his substantive appeal received in July 2014, the Veteran detailed his history of vasovagal syncope during active duty service and stated it still affected him.  He described getting "light-headed when doing physically demanding activities like working out, running around with [his] kids for long periods of time, and lifting heavy objects."  Citing the criteria for a 10 percent rating based on a confirmed diagnosis of epilepsy with a history of seizures, he asserted that a 10 percent rating was warranted because he had a confirmed diagnosis of vasovagal syncope with a history of syncopal episodes, and it was the reason he was discharged from service.

In April 2015, the Veteran presented for a VA examination to evaluate the nature and severity of his vasovagal syncope disability.  He denied recurrent syncopal or near syncopal episodes and denied requiring continuous medication for control of vasovagal syncope.  He reported performing his activities of daily living, chores, and job without restrictions.  Neurological, cardiovascular system, and arterial pulses examination findings were reported as normal and the examiner noted the Veteran had no mental health manifestations due to a central nervous system disorder or vasovagal syncope.  Following a review of the claims file and examination, the examining physician diagnosed vasovagal syncope and found it had no functional impact on the Veteran's ability to work.

In this case, the preponderance of the medical evidence of record establishes a confirmed diagnosis of vasovagal syncope with a history of syncopal episodes witnessed in service.  Therefore, the Veteran is entitled to an initial 10 percent rating, but no higher, for service-connected vasovagal syncope, rated by analogy to petit mal epilepsy.  A higher, 20 percent rating is not warranted at any time since receipt of the Veteran's November 2011 claim for service connection for vasovagal syncope because the Veteran has not alleged and the evidence does not demonstrate that he had at least two syncopal episodes in any 6-month period.


ORDER

Entitlement to an initial 10 percent rating for vasovagal syncope is granted, subject to controlling regulations applicable to the payment of VA monetary benefits.



____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


